

EXHIBIT 10.2
MPLX LP
2018 INCENTIVE COMPENSATION PLAN PERFORMANCE UNIT AWARD AGREEMENT 2019-2021
PERFORMANCE CYCLE




As evidenced by this Award Agreement and under the MPLX LP 2018 Incentive
Compensation Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability
company (the “Company”), the general partner of MPLX LP, a Delaware limited
partnership (the “Partnership”) has granted to [NAME] (the “Participant”), an
officer of the company, on [DATE] (the “Grant Date”), [NUMBER] performance units
(“Performance Units”), conditioned upon the Company’s total unitholder return
(or “TUR”) ranking relative to the Peer Group and the DCF Payout Percentages for
the Performance Cycle as established by the Board, and as set forth herein. The
Performance Units are subject to the following terms and conditions:


1.Relationship to the Plan. This grant of Performance Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as otherwise defined in this Award Agreement, capitalized terms shall have the
same meanings given to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.


2.Determination of TUR Payout Percentage and DCF Payout Percentages; Calculation
of Payout Value. As soon as administratively feasible following the close of the
Performance Cycle, the Board shall determine and certify the TUR Payout
Percentage and the DCF Payout Percentages (collectively, “the Payout
Percentages”). The final Payout Value will be the sum of the TUR Payout Value
and the DCF Payout Value, each as determined in accordance with this Paragraph
2.


(a)The “TUR Payout Percentage” is the simple average of the TUR Period
Percentages for each of the following four performance periods:


(i)
January 1, 2019 through December 31, 2019;



(ii)
January 1, 2020 through December 31, 2020;



(iii)
January 1, 2021 through December 31, 2021; and



(iv)
January 1, 2019 through December 31, 2021.



The Board shall determine the TUR Period Percentage for each performance period
as follows:


(I)    First, the Board shall determine the TUR Performance Percentile, and then
the TUR Period Percentage as follows (using straight-line interpolation between
threshold level (30th percentile) and target level (50th percentile) and between
target level and maximum (100th percentile)):




1

--------------------------------------------------------------------------------





TUR Performance Percentile
TUR Period Percentage
Ranked below 30th percentile
0%
Ranked at 30th percentile
50%
Ranked at 50th percentile
100%
Ranked at the 100th percentile
200%

(II)
Notwithstanding anything herein to the contrary, if the Partnership’s Total
Unitholder Return calculated for the applicable performance period is negative,
then the TUR Period Percentage for that performance period will not exceed 100%
regardless of the TUR Performance Percentile for the performance period.



(III)
Notwithstanding anything herein to the contrary, the Board has sole and absolute
authority and discretion to reduce the TUR Payout Percentage as it may deem
appropriate.



(b)
The “TUR Payout Value” for each Performance Unit is the product of the TUR
Payout Percentage and

$0.50.


(c)
A DCF Payout Percentage will be determined for each of the following three
performance periods:



(i)
January 1, 2019 through December 31, 2019;



(ii)
January 1, 2020 through December 31, 2020; and



(iii)
January 1, 2021 through December 31, 2021.



The Board shall determine the DCF Payout Percentage for each performance period
based upon the Partnership’s DCF Per Common Unit for such performance period
(each a “DCF Measurement Period”) as follows (using straight-line interpolation
between levels above threshold):
DCF Per Common Unit
DCF Payout Percentage
Below Threshold
0%
Threshold
50%
Target
100%
Maximum
200%

The threshold, target and maximum performance levels for each DCF Measurement
Period will be those certain levels that are established by the Board for
purposes of this Award, which level shall be set forth in a confidential
memorandum or other written communication provided to the Participant, as such
levels may be adjusted pursuant to the provisions of the Plan, as applicable.
The confidential memorandum or other written communication containing the
threshold, target and maximum performance levels for the first DCF Measurement
Period is being provided to the Participant on or around the Grant Date and the
confidential memorandum or other written communication containing the threshold,
target and maximum performance levels for subsequent DCF Measurement Periods
will be provided to the Participant following the determination of such levels
by the Board at or near the beginning of such periods.


(d)
The “DCF Payout Value” for each Performance Unit will be the sum of:



2

--------------------------------------------------------------------------------





(i)
the product of the DCF Payout Percentage for first performance period and
$0.167;



(ii)
the product of the DCF Payout Percentage for second performance period and
$0.167; and



(iii)
the product of the DCF Payout Percentage for the third performance period and
$0.166.



Notwithstanding anything herein to the contrary, the Board has sole and absolute
authority and discretion to reduce some or all of the DCF Payout Percentages as
it may deem appropriate.


3.Vesting of Performance Units; Payment Amount; Time and Form of Payment. Unless
the Participant’s right to the Performance Units is previously forfeited or
vested in accordance with Paragraphs 4, 5, 6, 7 or 8, the Participant shall vest
in the Performance Units on December 31, 2021, provided the Participant has not
terminated Employment on or before that date. The Participant will be entitled
to an amount equal to the product of the vested number of Performance Units and
the Payout Value, and such amount shall be distributed 75% in cash and 25% in
common units. The number of common units distributed shall be calculated by
dividing 25% of the total amount payable by the Fair Market Value of the common
units on the date on which the Payout Percentages are certified by the Board,
rounding down to the nearest whole unit. The remainder shall be paid in cash.
Such payments shall be made as soon as administratively feasible following the
Board’s determinations under Paragraph 2 and, in any event, between January 1
and March 15th immediately following the end of the Performance Cycle. If, in
accordance with the Board’s determination under Paragraph 2, the Payout Value is
zero, the Participant shall immediately forfeit any and all rights to the
Performance Units. Upon the vesting and/or forfeiture of the Performance Units
pursuant to this Paragraph 3 and the making of the related payment, if any, the
rights of the Participant and the obligations of the Company under this Award
Agreement shall be satisfied in full.


4.Termination of Employment. If the Participant’s Employment is terminated prior
to the close of the Performance Cycle for any reason other than death,
Retirement, Qualified Termination, or Mandatory Retirement, as set forth in
Paragraphs 5, 6, 7 and 8 below, the Participant’s Performance Units shall be
settled based on the performance for the Performance Cycle and shall vest and be
payable on a pro-rata basis as follows, and in each case subject to the negative
discretion of the Board:


(a)If the Participant’s Employment is terminated prior to January 1, 2020, the
Participant’s right to the Performance Units shall be forfeited in its entirety
as of the date of such termination, and the rights of the Participant and the
obligations of the Company under this Award Agreement shall be terminated;


(b)If the Participant’s Employment is terminated during the period January 1,
2020 and December 31, 2020, the Participant will be entitled to receive a
payment equal to the product of (i) one-third the number of Performance Units
and (ii) the Payout Value;


(c)If the Participant’s Employment is terminated during the period January 1,
2021 and December 31, 2021, the Participant will be entitled to receive a
payment equal to the product of (i) two-thirds the number of Performance Units
and (ii) the Payout Value.
Payment of such vested value of Performance Units under subparagraphs (b) or (c)
of this Paragraph 4, as applicable, shall otherwise be made in accordance with
Paragraph 3. If, in accordance with the Board’s determinations under Paragraph
2, the Payout Value is zero, the Participant shall immediately forfeit any and
all rights to the Performance Units. Upon the


3

--------------------------------------------------------------------------------





vesting and/or forfeiture of the Performance Units pursuant to this Paragraph 4
and the making of the related cash payment, if any, the rights of the
Participant and the obligations of the Company under this Award Agreement shall
be satisfied in full. The death of the Participant following Retirement but
prior to the close of the Performance Cycle shall have no effect on this
Paragraph 4.


5.Termination of Employment due to Death. If the Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Value shall be determined as if the Payout
Percentages are each 100%. The payment on the vested Performance Units shall be
made in accordance with Paragraph 3 as soon as administratively feasible but in
all cases no later than the last day of the calendar year following the calendar
year in which the Participant’s death occurs; provided, however, that the timing
of the payment shall be determined in the sole discretion of the Board and no
other individual or entity shall directly or indirectly designate the taxable
year of payment. Such vesting shall satisfy the rights of the Participant and
the obligations of the Company under this Award Agreement in full.


6.Termination of Employment due to Retirement. In the event of the Retirement of
the Participant after nine months of the Performance Cycle have elapsed, the
Participant’s Performance Units shall be settled based on the performance for
the Performance Cycle and shall vest and be payable on a pro-rata basis as
determined and certified by the Board after the close of the Performance Cycle
as described below. Subject to the negative discretion of the Board, the
Participant will be entitled to receive a payment equal to the product of (i)
the pro-rata vesting percentage equal to the days of the Participant’s
Employment during the Performance Cycle divided by the total days in the
Performance Cycle and (ii) the Payout Value. Payment of such vested value of
Performance Units under this Paragraph 6 shall otherwise be made in accordance
with Paragraph 3. If, in accordance with the Board’s determinations under
Paragraph 2, the Payout Value is zero, the Participant shall immediately forfeit
any and all rights to the Performance Units. Upon the vesting and/or forfeiture
of the Performance Units pursuant to this Paragraph 6 and the making of the
related cash payment, if any, the rights of the Participant and the obligations
of the Company under this Award Agreement shall be satisfied in full. The death
of the Participant following Retirement but prior to the close of the
Performance Cycle shall have no effect on this Paragraph 6.


7.Vesting Upon a Qualified Termination. Notwithstanding anything herein to the
contrary, upon the Participant’s Qualified Termination prior to the end of the
Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 4, shall vest in full. The TUR
Payout Percentage shall be determined as follows (subject to the negative
discretion of the Board): (i) for the time period from the beginning of the
Performance Cycle to the date of the Change in Control (as defined in the
Marathon Petroleum Corporation Amended and Restated Executive Change in Control
Severance Benefits Plan), based upon actual TUR Performance Percentile and (ii)
for the time period from the date of the Change in Control to the end of the
Performance Cycle, the TUR Payout Percentage shall be 100%. The DCF Payout
Percentages shall be determined as follows (subject to the negative discretion
of the Board): (i) for the time period from the beginning of the Performance
Cycle to the date of the Change in Control (as defined in the Marathon Petroleum
Corporation Amended and Restated Executive Change in Control Severance Benefits
Plan), based upon actual DCF Payout Percentages and (ii) for the time period
from the date of the Change in Control to the end of the Performance Cycle, the
DCF Payout Percentages shall be 100%. A payment equal to the vested value of the
Performance Units shall be made in accordance with Paragraph 3, except that it
shall be made 100% in cash.


8.Termination of Employment due to Mandatory Retirement. In the event the
Participant’s Employment is terminated as a result of Mandatory Retirement prior
to the end of the Performance Cycle, the Participant’s Performance Units shall
vest in full, subject to the negative discretion of the Board, and shall be
settled based on the Payout Value


4

--------------------------------------------------------------------------------





determined under Paragraph 2. Payment of such vested value of Performance Units
under this Paragraph 8 shall otherwise be made in accordance with Paragraph 3.
If, in accordance with the Board’s determinations under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 8 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Company under
this Award Agreement shall be satisfied in full. The death of the Participant
following Mandatory Retirement but prior to the close of the Performance Cycle
shall have no effect on this Paragraph 8.


9.Specified Employee. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant is a “specified employee” as
determined by the Company in accordance with its established policy, any
settlement of Awards described in this Award Agreement which would be a payment
of deferred compensation within the meaning of Section 409A of the Code with
respect to the Participant as a result of the Participant’s “separation from
service” as defined under Section 409A of the Code (other than as a result of
death) and which would otherwise be paid within six months of the Participant’s
separation from service shall be payable on the date that is one day after the
earlier of (i) the date that is six months after the Participant’s separation
from service or (ii) the date that otherwise complies with the requirements of
Section 409A of the Code. In addition, notwithstanding any provision of the Plan
or this Award Agreement to the contrary, any settlement of this Award which
would be a payment of deferred compensation within the meaning of Section 409A
of the Code with respect to the Participant and is a settlement as a result of
the Participant’s separation from service in connection with a Change in
Control, the term “Change in Control” under the Plan shall mean a change in
ownership or change in effective control for purposes of Section 409A of the
Code. The payment of Award amounts under this Award Agreement described herein
is hereby designated as a “separate payment” for purposes of Section 409A of the
Code.


10.Conditions Precedent. This Paragraph 10 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Company, the Partnership and MPC and their
Affiliates (the “Company Group”) are unique, extraordinary and essential to the
business of the Company Group, particularly in view of the Participant’s access
to the confidential information and trade secrets of members of the Company
Group, such as, the Company, the Partnership and MPC. Accordingly, in
consideration of this Award Agreement and by accepting this Award, the
Participant agrees that in order to otherwise vest in any right to payment of
Performance Units under Paragraph 3, the Participant must satisfy the following
conditions to and including the vesting date for each applicable annual
installment or other applicable portion of the Award, under the vesting
provisions in Paragraph 3:


(a)The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P. ; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
any member of the Company Group as in effect from time to time.


(b)The Participant agrees that during the term of the Participant’s Employment
and for a period of one year following the date on which the Participant’s
Employment terminates, the Participant will not, alone or in conjunction with
another party, hire, solicit for hire, aid in or facilitate the hire, or cause
to be hired, either as an employee, contractor or




5

--------------------------------------------------------------------------------





consultant, any individual who is currently engaged, or was engaged at any time
during the six month period prior such event, as an employee, contractor or
consultant of any member of the Company Group.


(c)The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the any member of the Company Group, or any
of their employees, directors or shareholders; provided that this shall not
preclude the Participant from reporting to the Corporation’s management or
directors or to the government or a regulator conduct the Participant believes
to be in violation of the law or the Code of Business Conduct (or similar code
or rules) of any member of the Company Group or responding truthfully to
questions or requests for information to the government, a regulator or in a
court of law in connection with a legal or regulatory investigation or
proceeding.


(d)The Participant agrees and understands that the members of the Company Group
own and/or control information and material which is not generally available to
third parties and which the members of the Company Group consider confidential,
including, without limitation, methods, products, processes, customer lists,
trade secrets and other information applicable to its business and that it may
from time to time acquire, improve or produce additional methods, products,
processes, customers lists, trade secrets and other information (collectively,
the “Confidential Information”). The Participant acknowledges that each element
of the Confidential Information constitutes a unique and valuable asset of the
members of the Company Group, and that certain items of the Confidential
Information have been acquired from third parties upon the express condition
that such items would not be disclosed to all or certain members of the Company
Group and the officers and agents thereof other than in the ordinary course of
business. The Participant acknowledges that disclosure of the Confidential
Information to and/or use by anyone other than in the Company, the
Partnership’s, or MPC’s or other Company Group member’s ordinary course of
business would result in irreparable and continuing damage to the Company, the
Partnership and/or MPC and/or other members of the Company Group. Accordingly,
the Participant agrees to hold the Confidential Information in the strictest
secrecy, and covenants that, during the term of the Participant’s Employment or
at any time thereafter, the Participant will not, without the prior written
consent of the Board, directly or indirectly, allow any element of the
Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Company, the Partnership and/or MPC and/or other Company Group
members in the ordinary course of business.


(e)The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs
10(a), (b),
(c) or (d), any unvested and unpaid portion of this Award at the time of such
breach shall be forfeited, and the rights of the Participant and the obligations
of the Company under this Award Agreement shall be satisfied in full, in each
case to the extent permitted by applicable law.


11.
Repayment or Forfeiture Resulting from Forfeiture Event.



(a)If there is a Forfeiture Event either during the Participant’s Employment or
within three years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.


(b)If there is a Forfeiture Event either during the Participant’s Employment or
within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units


6

--------------------------------------------------------------------------------





granted under this Award Agreement, the Board may, but is not obligated to,
require that the Participant pay to the Company an amount in cash (the
“Forfeiture Amount”) up to (but not in excess of) the amount paid in settlement
of the Performance Units.


(c)This Paragraph 11 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
11 shall not apply to the Participant following the effective time of a Change
in Control.


(d)Notwithstanding the foregoing or any other provision of this Award Agreement
to the contrary, the Participant agrees that the Company may also require that
the Participant repay to the Company any compensation paid to the Participant
under this Award Agreement, as is required by the provisions of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations thereunder or
any other “clawback” provisions as required by law or by the applicable listing
standards of the exchange on which the common units of the Partnership are
listed for trading.


12.Taxes. Pursuant to the applicable provisions of the Plan, the Company or its
designated representative shall have the right to withhold applicable taxes from
the common units and cash amount otherwise payable to the Participant due to the
vesting of Performance Units pursuant to Paragraph 3, or from other compensation
payable to the Participant (to the extent consistent with Section 409A of the
Code), at the time of the vesting of the Performance Units and delivery of the
cash settlement amount. Because the Participant is an employee of MPC, and
provides beneficial services to the Company through Participant’s employment
with MPC, MPC as the employer of Participant, shall be the designated
representative for purposes of payroll administration of the Award and
withholding of applicable taxes at the time of vesting.


13.No Unitholder Rights. The Participant shall in no way be entitled to any of
the rights of a unitholder as a result of this Award Agreement.


14.Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge or encumber any portion of the
Performance Units shall have no effect.


15.No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any affiliate thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


16.Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company, provided that no modification may, without the consent of the
Participant, adversely affect the rights of the Participant hereunder.


17.Officer Holding Requirement. Participant agrees that any common units
received by the Participant in settlement of this Award shall be subject an
additional holding period of one year from the date on which the Award is
settled, during which holding period such common units (net of any common units
used to satisfy the applicable tax withholding requirements) may not be sold or
transferred by the Participant. This holding requirement shall cease to apply
upon the death, retirement or other separation from service of the Participant
during the holding period.




7

--------------------------------------------------------------------------------





18.
Definitions. For purposes of this Award Agreement:



“Beginning Unit Price” means the average of the daily closing price of a common
unit of the Partnership for the 20 trading days immediately prior to the
commencement of the Performance Cycle, historically adjusted, if necessary, for
any split, dividend, recapitalizations, or similar corporate events that occur
during the measurement period.


“DCF Per Common Unit” for an applicable DCF Measurement Period means the
quotient obtained by dividing (A) the Partnership’s distributable cash flow
available to general and limited partners (as reported in the Partnership’s
financial statements) for such DCF Measurement Period less all such amounts
attributable to the general partner interest and the incentive distribution
rights in the Partnership, by (B) the weighted average number of common units in
the Partnership outstanding during such DCF Measurement Period.


“Employment” means employment with the Company or any of its subsidiaries or
affiliates including but not limited to MPC and its subsidiaries and affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Company or the Subsidiary or
affiliate that either (i) employs the Participant or (ii) employed the
Participant immediately prior to the Participant’s termination of Employment.


“End Unit Price” means the average of the daily closing price of a common unit
of the Partnership for the 20 trading days prior to the end of the Performance
Cycle.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Company is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Board, or any authorized subcommittee of the
Board, to prepare a material accounting restatement due to the noncompliance of
the Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Board concludes
that the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Company.


“Mandatory Retirement” means, as determined by the Board of Directors of MPC,
the mandatory retirement age of 65 for Participants who are in bona fide
executive or in high policymaking positions and in Grades 19 and above if: (1)
the Participant has been employed in such capacity for the two-year period
immediately prior to mandatory retirement; and (2) the Participant is entitled
to the minimum retirement benefit specified by federal law for persons who hold
positions to which mandatory retirement may lawfully apply. Mandatory Retirement
is required by the earlier of the first of the month coincident with or
immediately following the Participant’s 65th birthday.




8

--------------------------------------------------------------------------------





“Peer Group” means the group of companies that are pre-established by the Board
which principally represent a group of selected peers, or such other group of
companies as selected and pre-established by the Board.
“Performance Cycle” means the period from January 1, 2019 to December 31, 2021.
“Qualified Termination” for purposes of this Award Agreement shall have the same
definition
as under the MPLX LP Executive Change in Control Severance Benefits Plan, as in
effect on the Grant
Date (disregarding subsection II of such definition) (the “CIC Plan”), and such
definition and associated terms are hereby incorporated into this Award
Agreement by reference. Notwithstanding the definition of a “Change in Control”
under the terms of the CIC Plan, for purposes of this Award Agreement such
Change in Control for purposes of determining whether a separation from service
is a Qualified Termination shall include a Change in Control of either MPC, as
the direct employer of the Participant, or a Change in Control of the
Partnership, as the issuer of the Award.


“Retirement” means (a) for a Participant with ten or more years of Employment,
termination on or after the Participant’s 50th birthday, or (b) termination on
or after the Participant’s 65th birthday.


“Total Unitholder Return” or “TUR” means for the Company and each entity in the
Peer Group the number derived using the following formula:


(End Unit Price – Beginning Unit Price) + Cumulative Cash Distributions
Beginning Unit Price.


“TUR Performance Percentile” means the percentile ranking of the Company’s Total
Unitholder Return for a performance period among the Total Unitholder Returns of
the Peer Group companies, ranked in descending order, for the performance period
as determined at the end of the Performance Cycle.




MPLX GP LLC
 
 
By
 
 
Authorized Officer





9